internal_revenue_service p o box cincinnati oh number release date date date cepartment of the treasury director exempt_organizations contact person identification_number telephone number employer_identification_number uniform issue list number dear y number is exempt from federal_income_tax under grant procedures under sec_4945 of the internal_revenue_code this is in reference to your letter of date requesting advance approval of your under the terms of an agreement you have entered with c you will make annual the information submitted indicates that grants funded by you private_foundation b will be administered supervised and paid out by c c sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization the name of your scholarship program is d contributions to to fund scholarships for the dependent_children of the employees of e all funds received by c from b will be applied for the payment of the awards in d excluding fees and expenses c will prepare and furnish an on-line e-application on c’s website receive send e-acknowledgements and process application materials review applications based on students’ self-declared information select and send e-notification to approximately y finalists and send e-notification to students not selected as finalists evaluate finalists’ application information select and notify x award recipients notify finalists not selected as recipients confirm enrollment in an educational_institution make payment of the awards to student recipients on behalf of b only to the extent that b has advanced the money to c and provide management reports to b on program activity and results recipients are determined solely by c using the eligibility guidelines provided by you each candidate is evaluated based on the following academic record demonstrated leadership and participation in school and community activities work experience statement of educational plans as they relate to career objectives and future goals and an appraisal completed by a teacher counselor or someone who knows the student's accomplishments unusual family or personal circumstances that may have affected the student's achievements in school work experience or ability to participate in activities are also considered financial need will not be considered up to x number of dollar_figure scholarships will be granted at least of the awards will be granted to daughters and sons of hourly associates if there are sufficient qualified students the awards are not renewable and are for undergraduate study only the agreement entered between b and c specifically requires c to manage d ‘in full compliance with internal_revenue_service revproc_76_47 one factor in b’s decision to select c to manage d is based on c's experience in administering employer related scholarship programs in compliance with the requirements outlined in the revenue_procedure ‘the number of new awards granted by you in any year will not exceed percent after applying the rounding convention of the irs rev_proc of the number of employees’ children who the selection committee in selecting the recipients of grants in that year ii were applicants for such grants and iii were considered by i were eligible the scholarships will not be used as a means of inducement to recruit employees for b and e ner will a grant be terminated if the employee leaves b and e scholarships will only be awarded to students who plan to enroll in institutions that meet the requirements of section will b a il of the code the recipient will not be restricted in his her course of study supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals you will ensure b specifies the eligibility guidelines for c the guidelines limit c to consider only chitdren of in no instance does any officer or associate of e or d play a part in the e’s employees selection of finalist of the awards the following requirements are placed on applicants applicants must be dependent_children age and under of fulltime or part-time associates of e’s participating divisions associates of e must have a minimum of two years of employment with the company as of the application deadline date time associates must have worked big_number hours in the preceding calendar_year in order for their dependent to be eligible employment related factors eligibility is not related to any other part- dependent_children are defined as natural and legally adopted children or stepchildren living in the associat’se household or primarily supported by the associate children of vice presidents and above are not eligible applicants must be high school seniors or graduates who plan to enroll or students who are already enrolled in a full-time undergraduate course of study at an accredited two-year or four-year collage university or vocational-technical school c uses a computer-generated screening process based on self-declared academic information leadership and participation in school and community activities and work experience to identify finalists from the pool of applicants d wil verify the eligibility of the applicants after the applicants are selected as potential recipients before c evaluate and selected the finalist from the eligible pools the following modified weighted evaluation will be used to select the finalists scholastic performance scholastic aptitude work experiences activities leadership awards and honors applicant appraisal point sec_40 point sec_30 points point sec_40 points a check made payable to the school is mailed by c to the recipient’s home address d wili be promoted throughout e’s offices and locations posters will be displayed in break rooms in work locations a toll-free number will be promoted for e’s employees to obtain an information packet about how a student may apply for a scholarship grant information about d also will be available on e's intranet site and in e's intemal newsletter that is disseminated to e's employees sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procadure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant consfitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in section t7o b a ma revrul_81_217 1981_2_cb_217 describes a situation involving a private_foundation making grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a the organization that is not a private particular company students who receive scholarships are not selected completely independently’ of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under section d for which advance approval of grant procedures are required under sec_4945 revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth eight conditions which a private_foundation must meet in order to obtain advance approval of its procedures under section g of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to c for the awarding of scholarship grants comply with the requirements of section g of the code these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code expenditures made in accordance with this ruling is conditioned on the understanding that there will be no material changes in the tt is further conditioned on the understanding that no grants will be facts upon which it is based awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling will be made available for public inspection under sec_61 of the code after for details see enclosed notice certain deletions of identifying information are made notice of intention to disciose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_6110 of the if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director of exempt_organizations rulings and agreements enclosure notice
